DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1-3, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0287811 (“Ramkumar”).	3
IV. Claim Rejections - 35 USC § 103	5
A. Claims 9, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0138092 (“Lee”) in view of either of US 2016/0247728 (“You”) and US 2018/0261514 (“Xie”).	6
V. Double Patenting	9
A. Claims 1, 7, 8, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,239,309.	10
B. Claims 9, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of U.S. Patent No. 11,239,309.	14
VI. Allowable Subject Matter	15
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 11, replace “isolate” with “isolating” for correct grammar.  
Appropriate correction is required.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-3, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0287811 (“Ramkumar”).
With regard to claim 1, Ramkumar discloses, generally in Fig. 2R,
1. A field effect transistor (FET) structure, comprising: 
[1] a substrate 204 [¶ 16];
[2a] a first FET 210 [¶ 16] on the substrate 204, the first FET 210 including a first semiconductor structure 218, 212 [¶ 18] and a first gate structure 236/240 disposed over the first semiconductor structure 218, 212, the first gate structure 236/240 comprising a first gate dielectric layer 236 [¶ 35; Fig. 2F] and a first gate electrode layer 240 [¶¶ 23-24, 37; gate electrodes labeled in Figs. 2G-2I]; 
[3a] a second FET 206 [¶ 16] on the substrate 204, the second FET 206 including a second semiconductor structure 224, 208 [¶ 18] and a second gate structure 226/242 disposed over the second semiconductor structure 224, 208, the second gate structure comprising a second gate dielectric layer 226 [Figs. 2D-2E; ¶¶ 23-24] and a second gate electrode layer 242 [¶¶ 23-24, 37; gate electrodes labeled in Figs. 2G-2I]; and 
[4a] a gate cut feature 246/262 [labeled in Fig. 2Q; ¶¶ 37, 41, 49] electrically isolate an end of the first gate structure 236/240 and an end of the second gate structure 226/242, wherein the gate cut feature 246/262 comprises: 
[4b] a semiconductor nitride layer 246 [¶ 41] contacting the end of the first gate electrode layer 240 and the end of the second gate electrode layer 242 [as shown in Fig. 2R], and 
[4c] a semiconductor oxide layer 262 spaced apart from the end of the first gate electrode layer 240 and the end of the second gate electrode layer 242 by the semiconductor nitride layer 246 [as shown in Fig. 2R],
[4d] the semiconductor oxide layer 262 being in direct contact with the first gate dielectric layer 236 and the second gate dielectric layer 226 [as shown in Fig. 2R].
This is all of the features of claim 1.
With regard to claim 2, Ramkumar further discloses,
2. The FET structure of claim 1, further comprising: a shallow trench isolation feature 202 [¶ 16] disposed below the gate cut feature 246/262 [as shown in Fig. 2R].  
The term “below” is taken to mean below relative to the elevation of the elements.
With regard to claim 3, Ramkumar further discloses,
3. The FET structure of claim 2, wherein the semiconductor nitride layer 246 is spaced apart from the shallow trench isolation feature 202 by the semiconductor oxide layer 262 [as shown in Fig. 2R].  
With regard to claim 7, Ramkumar further discloses,
7. The FET structure of claim 1, wherein the semiconductor nitride layer comprises silicon nitride, wherein the semiconductor oxide layer comprises silicon oxide.  
See discussion under claim 1. 

With regard to claim 16, Ramkumar further discloses,
16. A semiconductor structure, comprising: 
[1] a gate cut feature 246/262 electrically isolating an end of a first gate structure 236/240 of a first field effect transistor (FET) 210 and an end of a second gate structure 226/242 of a second FET 206, 27Attorney Docket No. 2017-2248 / 24061.3632US03 
[2] wherein the first gate structure 236/240 comprises a first gate dielectric layer 236 and a first gate electrode layer 240, 
[3] wherein the second gate structure 226/242 comprises a second gate dielectric layer 226 and a second gate electrode layer 242, 
[4a] wherein the gate cut feature 246/262 comprises 
[4b] a semiconductor nitride layer 146 contacting the first gate electrode layer 240 and the second gate electrode layer 242 and 
[4c] a semiconductor oxide layer 262 spaced apart from the end of the first gate electrode layer 240 and the end of the second gate electrode layer 242 by the semiconductor nitride layer 246, 
[5] wherein the semiconductor oxide layer 262 of the gate cut feature 246/262 is in direct contact with the first gate dielectric layer 236 and the second gate dielectric layer 226 [as shown in Fig. 2R].

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 9, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0138092 (“Lee”) in view of either of US 2016/0247728 (“You”) and US 2018/0261514 (“Xie”).
Claim 9 reads,
9. A field effect transistor (FET) structure, comprising: 
[1] a first FET comprising: a first gate structure comprising a first gate dielectric layer and a first gate electrode layer, and a first source/drain feature; 
[2] a second FET comprising: a second gate structure comprising a second gate dielectric layer and a second gate electrode layer, and a second source/drain feature; 
[3] a gate cut feature disposed between the first gate structure and the second gate structure to electrically isolate an end of the first gate electrode layer and an end of the second gate electrode layer; and 
[4] a source/drain contact disposed over and electrically coupled to the first source/drain feature and the second source/drain feature, 
[5a] wherein the gate cut feature comprises
[5b] a semiconductor nitride layer contacting the end of the first gate electrode layer and the end of the second gate electrode layer 26Attorney Docket No. 2017-2248 / 24061.3632US03 and 
[5c] a semiconductor oxide layer spaced apart from the end of the first gate electrode layer and the end of the second gate electrode layer by the semiconductor nitride layer, 
[6] wherein a portion of the source/drain contact extends between the first source/drain feature and the second source/drain feature.  
With regard to claim 9, Lee discloses, generally in Figs. 1, 5, and 22,
9. A field effect transistor (FET) structure, comprising: 
[1] a first FET comprising: a first gate structure 320 comprising a first gate dielectric 335 layer and a first gate electrode layer 330, and a first source/drain feature 150  [¶¶ 40, 50, 65]; 
[2] a second FET comprising: a second gate structure 420 comprising a second gate dielectric layer 435 and a second gate electrode layer 430, and a second source/drain feature 250 [¶¶ 40, 50, 65]; 
[3] a gate cut feature 160 disposed between the first gate structure 320 and the second gate structure 420 to electrically isolate an end of the first gate electrode layer 330 and an end of the second gate electrode layer 430 [¶ 67, 71]; and 
[4] a source/drain contact 170, 270, 165 disposed over and electrically coupled to the first source/drain feature 150 and the second source/drain feature 250 [¶¶ 111-113], 
[5a] wherein the gate cut feature 160 comprises
[5b] a semiconductor nitride layer contacting the end of the first gate electrode 330 layer and the end of the second gate electrode layer 430 [¶ 71]26Attorney Docket No. 2017-2248 / 24061.3632US03 and 
[5c] a semiconductor oxide layer [¶ 71] … 
[6] wherein a portion of the source/drain contact 170, 270, 165 extends between the first source/drain feature 150 and the second source/drain feature 250 [as shown in Fig. 22].  

With regard to feature [5b] of claim 6, Lee states that “the first gate insulating support 160 may include at least one of silicon oxide (SiO2), silicon nitride (SiN), silicon oxynitride (SiON), silicon carbonitride (SiCN) and silicon oxycarbon nitride (SiOCN)” (Lee: ¶ 71).  Therefore, making the gate cut 160 with silicon nitride would result in a semiconductor nitride layer contacting the end of the first gate electrode 330 layer and the end of the second gate electrode layer 430, as required by feature [5b].

With regard to features [4] and [6] of claim 9, reference is further made to the source/drain contact 570 in Fig. 31, which would be an obvious modification to the contacts to the first and second source drain structures shown in Fig. 22. 

With regard to feature [5c] of claim 6,
[5c] a semiconductor oxide layer spaced apart from the end of the first gate electrode layer and the end of the second gate electrode layer by the semiconductor nitride layer,
  As above, Lee states that the gate cut 160 can be made using both silicon nitride and silicon oxide (id.), but this would not necessarily result in the configuration of feature [5c].
Each of You and Xie teaches a gate cut between first and second gate electrode segments, said gate cut made from a silicon nitride liner and a silicon oxide fill on the silicon nitride liner.  See You, elements 36, 64(63) in Figs. 15A-16A and ¶¶ 54, 84.  See Xie, element 286 in Fig. 27A; ¶ 56: “the dielectric fill material can include a conformal silicon nitride layer that lines the trench 287 and a silicon oxide layer, an undoped amorphous silicon layer, or any other suitable layer on the conformal silicon nitride layer.”)  
Inasmuch as Lee explicitly suggests making the gate cut 160 from a combination of dielectric materials including silicon nitride and silicon oxide, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the gate cut 160 of Lee from a silicon nitride liner and a silicon oxide fill, because each of You and Xie teaches that a silicon nitride liner and a silicon oxide fill is suitable configuration for silicon nitride and silicon oxide used for a gate cut structure.  
As such, Lee modified according to either of You and Xie teaches features [5b]-[5c] as follows:
[5b] a semiconductor nitride layer [of You or Xie] contacting the end of the first gate electrode layer 330 [of Lee] and the end of the second gate electrode layer 430 [of Lee]  [because the silicon nitride is the liner of the trench in which the gate cut feature is formed, as taught in You and Xie, supra]26Attorney Docket No. 2017-2248 / 24061.3632US03 and 
[5c] a semiconductor oxide layer [of You or Xie] spaced apart from the end of the first gate electrode layer 330 [of Lee] and the end of the second gate electrode layer 430 [of Lee] by the semiconductor nitride layer [again because the silicon nitride is the liner of the trench in which the gate cut feature is formed and the silicon oxide is the fill on the liner, as taught in You and Xie, supra],
This is all of the features of claim 9.

With regard to claims 10, 12, Lee further discloses,
10. The FET structure of claim 9, 
[1] wherein the first FET further comprises a first fin element 110 and the first gate structure wraps 320(=335/330) over the first fin element 110 [Fig. 5], 
[2] wherein the second FET further comprises a second fin element 210 and the second gate structure 420(=435/430) wraps over the second fin element 210 [Fig. 5].  
12. The FET structure of claim 9, further comprising: a shallow trench isolation feature 105 disposed below the gate cut feature 160 [Lee: Fig. 5; ¶ 45].  
 
With regard to claim 15, Lee modified according to either of You and Xie, as explained above, further teaches,
15. The FET structure of claim 9, wherein the semiconductor nitride layer comprises silicon nitride, wherein the semiconductor oxide layer comprises silicon oxide.  

V. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Claims 1, 7, 8, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,239,309. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is merely broader in certain aspects by omission or different wording of selected features and is, otherwise, reworded in certain other aspects which are distinctions without a difference.
In this regard, instant claim 1, 7, and 8 read,
1. A field effect transistor (FET) structure, comprising: 
[1] a substrate;
[2] a first FET on the substrate, the first FET including a first semiconductor structure and a first gate structure disposed over the first semiconductor structure, the first gate structure comprising a first gate dielectric layer and a first gate electrode layer; 
[3] a second FET on the substrate, the second FET including a second semiconductor structure and a second gate structure disposed over the second semiconductor structure, the second gate structure comprising a second gate dielectric layer and a second gate electrode layer; and 
[4a] a gate cut feature electrically isolate an end of the first gate structure and an end of the second gate structure, wherein the gate cut feature comprises: 
[4b] a semiconductor nitride layer contacting the end of the first gate electrode layer and the end of the second gate electrode layer, and 
[4c] a semiconductor oxide layer spaced apart from the end of the first gate electrode layer and the end of the second gate electrode layer by the semiconductor nitride layer, 
[4d] the semiconductor oxide layer being in direct contact with the first gate dielectric layer and the second gate dielectric layer.
7. The FET structure of claim 1, wherein the semiconductor nitride layer comprises silicon nitride, wherein the semiconductor oxide layer comprises silicon oxide.  
8. The FET structure of claim 1, wherein the first semiconductor structure comprises a first fin element, wherein the second semiconductor structure comprises a second fin element.

Claim 10 (including independent claim 8) of the ‘309 patent reads,
8. A semiconductor device, comprising: 
[1] a first fin structure and a second fin structure each extending from a substrate; 
[2] a first gate segment over the first fin structure; 
[3] a second gate segment over the second fin structure; 
[4] a first isolation feature between and in contact with the first gate segment and the second gate segment, the first isolation feature comprising a silicon oxide layer lined by a silicon nitride layer; 
[5] a first source/drain (S/D) feature over the first fin structure and adjacent to the first gate segment; 
[6] a second S/D feature over the second fin structure and adjacent to the second gate segment; and 
[7] a source/drain (S/D) contact disposed over the first S/D feature and the second S/D feature, wherein a portion of the S/D contact extends between the first S/D feature and the second S/D feature, 
[8a] wherein the first and second gate segments each comprises a dielectric layer and a conductive layer, 
[8b] wherein the dielectric layer is not in contact with silicon nitride layer of the first isolation feature, and 
[8c] wherein the conductive layer is in contact with silicon nitride of the first isolation feature.
10. The semiconductor device of claim 8, 
[9] wherein the silicon oxide layer is spaced apart from the conductive layer of the first gate segment and the second gate segment,
[10] wherein the silicon oxide layer is in direct contact with the dielectric layer of the first gate segment and the second gate segment.

Features [1] and [2] of instant claim 1 and claim 8 read on or are broader than features [1], [2], and [5] of claim 8 of the ‘309 patent, as the collection of elements in each defines a first FET or finFET.  Similarly, features [1] and [3] of instant claim 1 and claim 8 read on or are broader than features [1], [3], and [6] of claim 8 of the ‘309 patent, as the collection of elements in each defines a second FET or finFET.   Finally, the “gate cut feature” defined by features [4a]-[4d] of instant claims 1 and claim 7 read on or are broader than the “first isolation feature” and “second isolation feature” defined by features [4] and [8a]-[8c] of claim 8 and features [9] and [10] of claim 10 of the ‘309 patent.  This is all of the features of instant claim 1.

Instant claims 16 and 18 read,
16. A semiconductor structure, comprising: 
[1] a gate cut feature electrically isolating an end of a first gate structure of a first field effect transistor (FET) and an end of a second gate structure of a second FET, 27Attorney Docket No. 2017-2248 / 24061.3632US03 
[2] wherein the first gate structure comprises a first gate dielectric layer and a first gate electrode layer, 
[3] wherein the second gate structure comprises a second gate dielectric layer and a second gate electrode layer, 
[4a] wherein the gate cut feature comprises 
[4b] a semiconductor nitride layer contacting the first gate electrode layer and the second gate electrode layer and 
[4c] a semiconductor oxide layer spaced apart from the end of the first gate electrode layer and the end of the second gate electrode layer by the semiconductor nitride layer, 
[5] wherein the semiconductor oxide layer of the gate cut feature is in direct contact with the first gate dielectric layer and the second gate dielectric layer.  
18. The semiconductor structure of claim 16, further comprising: 
[6a] a source/drain contact disposed over and electrically coupled to 
[6b] a first source/drain feature of the first FET and 
[6c] a second source/drain feature of the second FET, 
[7] wherein a portion of the source/drain contact extends between the first source/drain feature and the second source/drain feature.
The first FET of features [1], [2], and [6b] of instant claims 16 and 18 read on or are broader than the FET defined by features [1], [2], and [5] of claim 8 of the ‘309 patent.  The second FET of features [1], [3], and [6c] of instant claims 16 and 18 read on or are broader than the FET defined by features [1], [3], and [6] of claim 8 of the ‘309 patent.  Features [6a] and [7] of instant claim 16 read on or are broader than feature [7] of claim 8 of the ‘309 patent.  Finally, the “gate cut feature” defined by features [4a]-[4c] of instant claim 16 read on or are broader than the “first isolation feature” and “second isolation feature” defined by features [4] and [8a]-[8c] of claim 8 and features [9] and [10] of claim 10 of the ‘309 patent.  This is all of the features of instant claims 16 and 18.

B. Claims 9, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of U.S. Patent No. 11,239,309. 
Instant claim 9 reads,
9. A field effect transistor (FET) structure, comprising: 
[1] a first FET comprising: a first gate structure comprising a first gate dielectric layer and a first gate electrode layer, and a first source/drain feature; 
[2] a second FET comprising: a second gate structure comprising a second gate dielectric layer and a second gate electrode layer, and a second source/drain feature; 
[3] a gate cut feature disposed between the first gate structure and the second gate structure to electrically isolate an end of the first gate electrode layer and an end of the second gate electrode layer; and 
[4] a source/drain contact disposed over and electrically coupled to the first source/drain feature and the second source/drain feature, 
[5a] wherein the gate cut feature comprises
[5b] a semiconductor nitride layer contacting the end of the first gate electrode layer and the end of the second gate electrode layer 26Attorney Docket No. 2017-2248 / 24061.3632US03 and 
[5c] a semiconductor oxide layer spaced apart from the end of the first gate electrode layer and the end of the second gate electrode layer by the semiconductor nitride layer, 
[6] wherein a portion of the source/drain contact extends between the first source/drain feature and the second source/drain feature.  
Feature [1] of instant claim 9 reads on or is broader than features [1], [2], and [5] of the ‘309 patent, as the collection of elements in each defines a first FET.  The “first semiconductor structure” of instant claim 9 is merely broader than the “first fin structure” serving the same purpose in the FET.  The “first gate structure” of instant claim 1 includes the same elements as the first gate segment of the ‘309 patent and any differences in wording are a distinction without a difference.  Similarly, feature [2] of instant claim 9 reads on or is broader than features [1], [3], and [6] of claim 8 of the ‘309 patent, as the collection of elements in each defines a second FET.   Features [4] and [6] of instant claim 9 is read on feature [7] of claim 8 of the ‘309 patent.  Finally, the “gate cut feature” defined by features [5a]-[5c] of instant claim 9 read on or are broader than the “first isolation feature” and “second isolation feature” defined by features [4] and [8a]-[8c] of claim 8.  This is all of the features of instant claim 9.
Instant claims 11 and 15 read,
11. The FET structure of claim 9, wherein the semiconductor oxide layer being in direct contact with the first gate dielectric layer and the second gate dielectric layer.  
15. The FET structure of claim 9, wherein the semiconductor nitride layer comprises silicon nitride, wherein the semiconductor oxide layer comprises silicon oxide.  
The additional features of each of instant claims 11 and 15 directed to the “gate cut feature” read on or are broader than features [9] and [10] of claim 10 of the ‘309 patent directed to the “first isolation feature” and the “second isolation feature”. 

VI. Allowable Subject Matter
Without the filing of a terminal disclaimer, claims 4-6, 13, 14, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With the filing of a terminal disclaimer, 4-6, 8, 11, 13, 14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-6, 8, 11, 13, 14, and 17-20 read,
4. The FET structure of claim 1, wherein the gate cut feature comprises a top width and bottom width smaller than the top width.  
5. The FET structure of claim 4, wherein the top width is between about 20 nm and about 30 nm, wherein the bottom width is between about 5 nm and about 15 nm.  
6. The FET structure of claim 4, wherein the gate cut feature comprises a height between about 90 nm and about 140 nm.  
8. The FET structure of claim 1, wherein the first semiconductor structure comprises a first fin element, wherein the second semiconductor structure comprises a second fin element.  
11. The FET structure of claim 9, wherein the semiconductor oxide layer being in direct contact with the first gate dielectric layer and the second gate dielectric layer.  
13. The FET structure of claim 12, wherein the semiconductor nitride layer is spaced apart from the shallow trench isolation feature by the semiconductor oxide layer.  
14. The FET structure of claim 12, wherein the portion of the source/drain contact extends into the shallow trench isolation feature.  
17. The semiconductor structure of claim 16, wherein the first FET further comprises a first fin element and the first gate structure wraps over the first fin element, wherein the second FET further comprises a second fin element and the second gate structure wraps over the second fin element.  
18. The semiconductor structure of claim 16, further comprising: a source/drain contact disposed over and electrically coupled to a first source/drain feature of the first FET and a second source/drain feature of the second FET, wherein a portion of the source/drain contact extends between the first source/drain feature and the second source/drain feature.  
19. The semiconductor structure of claim 18, wherein the source/drain contact comprises silicide layer in direct contact with the first source/drain feature and the second source/drain feature and a metal layer disposed over the silicide layer, wherein the metal layer comprises titanium (Ti), nickel (Ni), cobalt (Co), tantalum (Ta), erbium (Er), yttrium (Y), ytterbium (Yb), platinum (Pt), or combinations thereof.  
20. The semiconductor structure of claim 18, further comprising: a shallow trench isolation feature disposed below the gate cut feature, wherein the portion of the source/drain contact partially extends into the shallow trench isolation feature.
The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814